DETAILED ACTION
Response to Amendment
The Amendment filed August 26, 2022 has been entered. Claims 1 – 20 are pending in the application. The amendment to the claims have overcome the claim objections set forth in the last Non-Final Action mailed May 26, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2010/0143163 – herein after Patel).
In reference to claim 10, Patel discloses a suction cover assembly (in fig. 9) for a reciprocating pump assembly (seen in figs. 1-3), said suction cover assembly comprising (fig. 9 and ¶33-¶36): 
a suction cover (83) having a body that is configured to be held at least partially within an access port (85) of a fluid cylinder (17) of the reciprocating pump assembly, the body of the suction cover extending a length along a central cover axis (101), the body of the suction cover comprising a receptacle (hole 95) that includes at least one radial opening (threads in hole 95) that extends through the body radially (certain depth in radial direction is associated with the threads in hole 95) relative to the central cover axis, wherein the at least one radial opening extends (axially) from an inner wall of the body (see fig. A below) that defines the receptacle (defining portion or one end of the receptacle 95) to an outer wall (see fig. A below) of the body proximate an inner wall of the fluid cylinder (labelled “i.w.c.” in fig. A below) that defines the access port (85) [the asserted outer wall extends along a radial direction and is proximate as claimed]; and 
a suction cover retainer comprising a plug (107 or 107+111) at least partially received within the receptacle (hole 95) of the body of the suction cover (83), the plug extending a length along a central plug axis (same as that of axis 101), the suction cover retainer comprising at least one retention segment (threads 109 on bolt 107) held within the at least one radial opening (threads in hole 95) of the body of the suction cover, the plug being configured to be rotated within the receptacle about the central plug axis between a locked position (i.e. bolt moving to the left in view of fig. 9 in order to be tightened) and an unlocked position (i.e. bolt moving to the right in view of fig. 9 in order to be loosened or removed), wherein the at least one retention segment (threads 109 on bolt 107) is configured to extend radially outward relative to the central plug axis (101) into at least one groove (defined by portion 89) of the access port in the locked position of the plug, and wherein the at least one retention segment (threads 109 on bolt 107) is configured to be retracted relative to the central plug axis from the at least one groove of the access port in the unlocked position of the plug.

    PNG
    media_image1.png
    697
    918
    media_image1.png
    Greyscale

Fig. A: Edited fig. 9 of Patel to show claim interpretation.
In reference to claim 11, Patel discloses the suction cover assembly, wherein (see fig. 9) the plug (107+111) comprises a smaller diameter segment (107) and a larger diameter segment (111), the larger diameter segment (111) being configured to engage the at least one retention segment (threads 109 on bolt 107) when the plug is in the locked position (as seen in fig. 9 or fig. 10: some of threads 109 engages the inner circumferential surface of 111).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Crutchley et al. (US 2005/0155212 – herein after Crutchley).
Patel teaches the plug (bolt 107).
Patel remains silent on the plug being tapered inwardly along the length of the plug.
However, Crutchley teaches the bolt being tapered inwardly along the length of the bolt (see fig. 6 and ¶36, ¶37).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to taper the plug (i.e. bolt) and its corresponding bore in Patel as taught by Crutchley for the purpose of installing a fastener that is reduced in length and which provides the required clamping force, as recognized by Crutchley (in ¶37, last three lines).
Allowable Subject Matter
Claims 1 – 9 and 15 – 20 are allowed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts on record alone or in combination specifically fails to teach the suction cover assembly: 
“wherein the plug is configured to be moved axially between a locked position wherein the at least one retention segment is moved radially to a radially extended position and an unlocked position wherein the at least one retention segment is moved radially to a radially retracted position”, as in claim 1; 
“an end portion of the pin extending within the locking segment of the channel when the plug is in the locked position”, as in claim 13;
“the cap comprising a notch, the suction cover retainer comprising a pin held by the plug, an end portion of the pin being received within the notch of the cap when the plug is in the unlocked position, the cap providing an axial stop to the end portion of the pin when the plug is in the locked position”, as in claim 14; and
“wherein the at least one retention segment moves radially outwardly to extend into the at least one groove of the access port in the locked position of the plug, and wherein the at least one retention segment moves radially inwardly to retract from the at least one groove of the access port in the unlocked position of the plug”, as in claim 15.
Claims 2 – 9 depend on claim 1.
Claims 16 – 20 depend on claim 15.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered and are found to persuasive. Thus, these claims are allowable since the prior arts fails to teach the newly introduced amended feature.
Applicant's arguments, filed August 26, 2022, with respect to claim 10 have been fully considered but they are not persuasive. As discussed in the current office action, under the board reasonable interpretation, Patel teaches the newly introduced amended feature/limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746